Citation Nr: 1747197	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-01 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or as due to Agent Orange exposure.

2.  Entitlement to a disability rating in excess of 10 percent for status post right knee medial meniscectomy with degenerative joint disease prior to March 20, 2017, and in excess of 20 percent on and after March 20, 2017.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his brother

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1973, and from May 1974 to May 1977, with service in Vietnam.  This matter came to the Board of Veterans' Appeals (Board) on appeal from October 2008 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO's) in Seattle, Washington, and Denver, Colorado, respectively.  The Veteran's claim is currently in the jurisdiction of the Denver RO.  

In November 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.  Thereafter, the Board remanded the instant claims in May 2014 and October 2016 for further development.  The claims have been returned to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for the Veteran's claim of entitlement to an increased rating for his right knee disorder to obtain an adequate examination.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2016), pertaining to functional impairment.  In applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner must also determine the point, if any, at which such factors cause functional impairment. Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2016).  Also, VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet.App. 158 (2016).  

The Veteran was afforded an examination in December 2016, pursuant to the Board's October 2016 remand.  The Veteran noted continued pain with his knee giving out and periodic increased pain.  Regarding functional loss, the Veteran described not being able to get around as much and not being able to carry heavy things.  Range of motion testing showed flexion up to 130 degrees and extension to zero degrees.  The examiner noted that the Veteran's motion was normal.  Later, he indicated that there was no differentiation of motion on passive, weight-bearing, and non-weightbearing range of motion testing.  The examiner noted that there was pain on flexion and extension, though the examiner did not specify where pain had onset during motion testing.  He did indicate that pain caused functional loss.  There was no evidence of pain on weight bearing, but there was objective evidence of crepitus.  The Veteran could perform repetitive-use testing, and there was no additional loss of function or range of motion after three repetitions.  Although the VA examiner noted objective evidence of pain with range of motion, the examiner made no specific finding as to the degree of range-of-motion loss due to pain on use.  Where the examiner does not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain", an examination is inadequate. Mitchell, 25 Vet. App. at 44.  Such a finding is important in providing a "clear picture of the nature of the veteran's disability and the extent to which pain is disabling." Mitchell, 25 Vet. App. at 44.  Accordingly, the 2016 VA examination report is inadequate.

VA provided a new examination for the Veteran's right knee in March 2017.  Unlike the December 2016 examination, this report contains sufficient information to satisfy the Mitchell criteria.  However, the report is inadequate on other grounds.  The examiner provided range of motion testing in passive and non-weight bearing motion.  However, the examination report only documents objective pain, not where the pain sets in or the extent of functional limitation caused by pain on passive and non-weight bearing.  Regrettably, this examination is inadequate for adjudication purposes under the Court's holding in Correia, and remand is appropriate for an adequate opinion to assess the severity of the Veteran's right knee disorder.  

Next, remand is required regarding the issue of entitlement to service connection for hypertension to obtain compliance with the October 2016 Board remand. A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As specifically stated in remand directive seven, the RO was to readjudicate the above issue after development was conducted, and issue a supplemental statement of the case to the Veteran and afford him the opportunity to respond.  The Board notes that the RO did not comply with this remand directive, as no supplemental statement of the case was issued for the issue of entitlement to service connection for hypertension.  Therefore, the RO should issue a supplemental statement of the case with regard to the issue of entitlement to service connection for hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right knee disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Findings must be made showing when pain begins during motion testing and whether pain results in functional loss.  The examiner must attempt to obtain the same measurements in the opposite limb.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.


3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims, to include the Veteran's claim of entitlement to service connection for hypertension, must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


